Citation Nr: 0320768	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  02-00 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to July 
1945.  The appellant in this matter is the widow of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 by the Department of 
Veterans Affairs (VA) regional office (RO) in Waco, Texas.


REMAND

The appellant avers that the veteran's service connected 
anxiety neurosis with hypochondriasis contributed to the 
veteran's cause of death.  In support of her contention, she 
submitted an amendment to the March 1999 certificate of 
death.  The amendment reflects that the immediate cause of 
death was respiratory distress.  Underlying causes include 
pneumonia and anxiety syndrome.  In addition, the appellant 
submitted a number of statements by various private 
physicians who had treated the veteran.  R.A.L., M.D., 
submitted a statement in October 2000, which states in part, 
"For 15 years [the veteran] had multiple anxiety problems, 
both with his sleeping and eating and his daily life.  He was 
on multiple medicines for his anxiety related problems.  His 
anxiety and emotional status led to his coronary artery 
disease which brought on by the triple by-pass surgery which 
he never overcame.  This led to his aspiration pneumonia 
which caused his death." 

The VA examiner reviewed the available records in July 2000, 
noting Dr. L's opinion and a few others.  The VA examiner 
concluded, "The final demise would be...secondary to coronary 
artery disease with ischemic cardiomyopathy, postoperative 
complication of the weakness of the muscles of deglutition 
requiring the insertion of a gastronomy tube, and final 
demise of pneumonia."  He found it impossible to relate 
service connected psychoneurosis and a terminal event, which 
was the result of severe cardiac disease with a downhill 
course following coronary artery bypass graft procedure.  
While the VA opinion appears to directly address many of the 
statements made by the veteran's physicians, it does not 
address Dr. L's October 2000 statement, which appears to 
connect the initial development of coronary artery disease 
with the veteran's anxiety.  

The Board also notes that an undated Report of Contact (VA 
Form 119) reflects that records of treatment from 1984 to 
1987 at the VA Medical Center (VAMC) Little Rock, Arkansas 
were needed to resolve her appeal.  A request for these 
records was sent to the VAMC at Little Rock in March 2002.  
The response indicates, "transferred to Shreveport, LA 3-4-
87-last seen 1987."  The Board is unable to locate these 
records in the file or any subsequent requests for these 
records.  In light of Dr. L's contention that the veteran's 
heart condition developed over time secondary to his anxiety 
disorder, these records appear to be relevant to the issue on 
appeal.  Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. 
§ 5103A(b)(3).  There is no indication from the VAMC(s) 
involved that these records do not exist or are unavailable.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  Request and obtain any records 
indicated by the appellant that have not 
already been associated with the claims 
file.  At a minimum, records should be 
obtained from 1984 to 1987 from VAMC(s) 
in Little Rock, Arkansas and Shreveport, 
Louisiana.

3.  After the requested records have been 
associated with the claims file, send the 
claims folder to a cardiologist or other 
appropriate specialist  and make 
arrangements for a medical opinion as 
follows:  
Review and opinion of a physician with 
expertise in heart disease should be 
obtained to express an opinion regarding 
any causal connection between the 
veteran's death and service connected 
anxiety neurosis with hypochondriasis.  
The claims folder or the pertinent 
medical records contained therein, 
including the veteran's service medical 
records and any pertinent records 
obtained from any other sources, must be 
reviewed by the examiner in conjunction 
with the opinion.  The examiner should be 
specifically requested to review the 
historical data, to include the clinical 
records during the veteran's active 
service, the VA examination records, and 
the post-service VA and private records 
of treatment and surgery, in order to 
obtain an accurate picture of past 
conditions. 

The examiner should provide explicit 
response to the following questions: 

(i) What is the degree of medical 
probability that the veteran's anxiety 
neurosis with hypochondriasis of service 
origins caused or contributed 
substantially and materially to the 
veteran's cause of death from respiratory 
distress?

(ii) With regard to (i), the examiner 
should also explicitly address the 
appellant's claimed etiologies or 
aggravating factors of anxiety neurosis 
with hypochondriasis with the development 
of coronary heart disease.

If the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested opinion 
is in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for the 
veteran's cause of death.

6. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



